The opinion of the court was delivered by
Dunbar, J.
After the resolution was passed and notice given to grade the street in controversy, which, under the case of Buckley v. Tacoma, 9 Wash. 269 (37 Pac. 446), must be conceded to have been illegal, the appellant executed a release of damages and signed the petition for the improvement and requested the city to go on with the work and assess its property.
Briefs have been prepared with great care and at considerable length by all the parties to this case, but it seems to us that, under the authority of Barlow v. Tacoma, 12 Wash. 32 (40 Pac. 382); Travis v. Ward, 2 Wash. 30 (25 Pac. 908); and Wingate v. Tacoma, 13 Wash. 603 (43 Pac. 874), the appellant is absolutely *134estopped from raising any objection to the legality of this assessment, and the judgment will therefore be affirmed.
Hoyt, C. J., and Anders, Gordon and Scott, JJ., concur.